   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CODING TECHNOLOGIES, LLC,             §
                                      §
      Plaintiff,                      §                      Case No:
                                      §
vs.                                   §                      PATENT CASE
                                      §
CHINA UNIONPAY (USA), LLC             §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Coding Technologies, LLC (“Plaintiff” or “CT”) files this Complaint against

China Unionpay (USA), LLC (“Defendant” or “Unionpay”) for infringement of United States

Patent No. 9,240,008 (the “ ‘008 Patent”).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a place of business at 1801

NE 123 Street, Suite 314, Miami, FL 33181.

       4.      On information and belief, Defendant is a Delaware corporation with a principal

office address of Harborside Plaza 10, Suite 208, Jersey City, NJ 07311. On information and

belief, Defendant may be served through its agent, Cogency Global Inc., 850 New Burton Rd.,

Suite 201, Dover, DE 19904.
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 2 of 7 PageID #: 2




        5.      This Court has personal jurisdiction over Defendant because Defendant has

committed, and continues to commit, acts of infringement in this District, has conducted

business in this District, and/or has engaged in continuous and systematic activities in this

District.

        6.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,240,008)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘008 Patent with sole rights to

enforce the ‘008 Patent and sue infringers.

        11.     A copy of the ‘008 Patent, titled “Method for Providing Mobile Service Using

Code-pattern,” is attached hereto as Exhibit A.

        12.     The ‘008 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

        13.     Upon information and belief, at least through internal testing, Defendant has

infringed and continues to infringe one or more claims, including at least Claim 9 of the ‘008

Patent by using and/or incorporating code patterns in connection with its UnionPay Mobile
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 3 of 7 PageID #: 3




Payment app, and any other similar products and services controlled by Defendant (“Product”),

in a manner covered by one or more claims of the ‘008 Patent. Defendant has infringed and

continues to infringe the ‘008 Patent in violation of 35 U.S.C. § 271.

       14.     Regarding Claim 9, at least through internal use and testing, the Product utilizes

a terminal (e.g., smartphone) that comprises a camera configured to capture a code pattern

image (e.g., a QR Code) having billing information (e.g., information related to payment of

total amount of purchase). Certain aspects of these elements are illustrated in the screenshots

below and or those provided in connection with other allegations herein.




       15.     The smartphone includes a camera configured to capture a code pattern image

having billing information. For example, the back camera of the terminal is pointed towards

the code pattern image to capture the code pattern image, which contains billing information.

The code pattern image is generated on a store associate’s computer display. The QR code

displayed on the associate’s computer has, embedded therein, billing information (e.g., total

amount of purchase). Certain aspects of these elements are illustrated in the screenshots below

and/or in those provided in connection with other allegations herein.
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 4 of 7 PageID #: 4




       16.     The smartphone includes a processor configured to analyze the code pattern

image to obtain code information corresponding to the code pattern image obtaining user

information and billing information corresponding to the code information associated with a

billing database. For example, the terminal utilized by the Product also includes a processor

configured to analyze the code pattern image to obtain code information (e.g., information

decoded from the QR code) corresponding to the code pattern image. The processor thereby

obtain user information (e.g., user’s account and payment information) and billing information

(e.g., total amount of purchase) corresponding to the code information in reference of a billing

database (e.g., billing database associated with user’s account). Payment of a bill is processed

based on the billing information (e.g., total amount of purchase) and user information (e.g.,

payment and account information of the smartphone user). Certain aspects of this element are

illustrated in the screenshots below and/or screenshots referenced in other paragraphs herein.
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 5 of 7 PageID #: 5




       17.    Payment of a bill is processed based on the billing information and user

information. For example, payment of the bill is processed in reference to the billing database

and is based on the billing information (e.g., total amount of purchase) and user information

(e.g., user’s account information). Certain aspects of this element are illustrated in the

screenshots below and/or screenshots referenced in other paragraphs herein.




       18.    Defendant’s actions complained of herein will continue unless Defendant is
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 6 of 7 PageID #: 6




enjoined by this court.

          19.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          20.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,240,008 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;

          (d)   Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)   Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.
   Case 1:19-cv-02366-CFC Document 1 Filed 12/27/19 Page 7 of 7 PageID #: 7




Dated: December 27, 2019            Respectfully submitted,
                                    /s/Stamatios Stamoulis
                                    STAMATIOS STAMOULIS
                                    STAMOULIS & WEINBLATT LLC
                                    800 N. West Street
                                    Third Floor
                                    Wilmington, DE 19801
                                    (302) 999-1540
                                    stamoulis@swdelaw.com

                                    ATTORNEYS FOR PLAINTIFF
